Explanations of vote
Oral explanations of vote
(DE) Mr President, I did not understand you at first. I voted for this report because this new regulation creates a good balance between sensible anti-terrorism measures on the one hand and passenger rights on the other hand.
I should, however, like to focus on a point that has still not been satisfactorily resolved, and that is the rules on the carrying of liquids. We know that the controls should be used for the prevention of terrorism, but these controls are causing a lot of anger among passengers owing to the individual airports' widely differing interpretations. Whether or not this is an effective instrument is still unresolved. I doubt it very much, because terrorists have long been developing other strategies and finding other ways.
I expect that the following assessment will be made: either the control procedures are standardised and improved, or else these measures are stopped, with the aim of not burdening passengers with measures that are in any case not at all effective.
(PL) Mr President, I voted in favour of the Costa report. Almost six years have elapsed since Regulation (EC) No 2320/2002 was passed. Two and a half years have elapsed since it entered into force. Concern for passenger security at airports and on board aircraft continues to be very much a live issue. Protection of civil aviation is causing a dramatic rise in the cost of flying and a decrease in travel comfort. The cost of protection is another matter; these costs must be as transparent as possible, and consumers need to know what the money they pay for an air ticket is being spent on and how. Payments collected for the purposes of protection should be utilised solely and exclusively to cover protection costs. Money obtained for this purpose must not be used for any other purpose.
(CS) Mr President, I abstained from voting on the proposal for a regulation on common rules because I think it contains some weak points. The most serious is the method for assessing the reliability of flight crews, which is not regulated in the regulation itself, but will be regulated separately afterwards. It follows from the approved wording that once in force the implementing regulation will be a classified EU document and the information contained therein will not be publicly accessible. It could therefore happen that even the people whose duties are covered by the document will not be able to access it. This would violate the principle of legal certainty. The same applies to the activity of the Advisory Group, which will be set up by the Commission alongside the Committee. The Advisory Group will be composed of European organisations directly involved in aviation protection. It is inappropriate for the Committee to merely inform those concerned without allowing them access to the classified information. I therefore call for a solution that would respect the principles of openness and transparency.
(DE) The new institute to be set up here seems to me absolutely justified and reasonable as far as its goals are concerned and I therefore support the report and the establishment of this institute.
The European Union - and therefore we - must work very hard to be able to hold our own successfully in technological competition with the other economic areas, but - and I now come to the crucial point - I should like to ask the Commission once again to check the 32 agencies, and this again is one of them, as to their purpose and efficiency, to carry out a sort of health check for agencies and also to shut down agencies that are no longer expedient and not working efficiently in the taxpayers' interest.
I hope - and this is a request to the Commission, which is present this afternoon and has this subject on the agenda - that the Commission will today finally bring itself to have this health check carried out for agencies.
(CS) I welcome the fact that after three years we are launching the European Institute of Innovation and Technology. I am glad that the institute will not be a 'super-university', but will create innovation networks with a view to more extensive application of research in industry and healthcare. Such connections should also substantially increase investment in science from the business sector. We will know that we have succeeded once the number of European patents begins to grow and we start to catch up with the US and Japan. The Institute should be located in a new Member State. The Czech Republic is the best prepared candidate: it already has a sought-after conference centre for scientists and businessmen. Charles University is, moreover, a symbol of the common educational roots of the old Europe and the new.
(CS) I voted for the establishment of the European Institute of Innovation and Technology. I firmly believe that it will help to improve the Member States' competitive basis by involving partner organisations in integrated activities in the area of innovation, development and research at the highest international level. I expect that the EIT will become a point of reference for innovation management in that it will promote new forms of collaboration among partner organisations involved in the knowledge triangle of research, universities and the private sector. I imagine that the EIT will build a worldwide reputation and will offer an attractive environment for the most gifted people from all over the world.
(FI) Mr President, firstly I want to thank the rapporteur, Mr Paasilinna, who has done a splendid job.
I voted in favour of this proposal. Just as when this proposal was made the subject of debate and I had a few opportunities to discuss it with the President of the Commission, I still think it is important that the basic priority is to strengthen the position of existing universities and their opportunities for networking. Institutes should not be established for their own sake. It is fundamentally important to ensure that the Institute is a coordinating body and that the appropriations for research are not conducted away from existing universities and research institutes, which have done excellent work.
The new Institute could coordinate European innovation and technology and thereby generate new added value. The Institute is needed, but as I said, its content must be the core issue, and not how it is organised. I believe that suitable premises are available in Poland and elsewhere, but the content should not be forgotten.
Mr President, I represent London, the greatest city in the world, capital of the greatest country in the world. In my city, we have a number of innovative universities, so you might think that I would be in favour of this report, but actually I voted against it. I would just like to explain why.
Thomas Dolby, the lyricist, once sang, 'She blinded me with science'. The band 2 Unlimited once said, 'Digital revolution, technical solution; for some it only brings more and more confusion'. Now, whatever the merits of the lyrics, I think that this applies to the thinking behind the EIT. The Commission is right that Europe is successful in research but lacks innovation. But how do you get innovation?
You do not arrive at innovation through more structures, more bricks and mortar. You do not arrive at innovation by duplicating existing effort. What we see here is the EIT seeking to emulate the success of the Massachusetts Institute of Technology in the United States without learning the successful business model behind the MIT. That is why I voted against.
Mr President, firstly I would just like to put the EIT in a historical context. The first time I heard of the EIT, we were talking about what we could do with this particular building, as Parliament has two sites and if we were to vacate this site, what would this building in Strasbourg be used for? The idea was to endow Strasbourg with a world-class university.
Unfortunately, Strasbourg already has a pretty good university, and they did not like that particular idea. Strasbourg did not like losing this institution. We have had many debates on this here, even though realistically Parliament should decide on its own seat.
But this idea was born, and we have gone into this massive budget of hundreds of millions of euros which we are now going to spend, duplicating work that already goes on; you do wonder what the point is. Is Europe grasping for something that it does not need because it already has it? Does it need this European brand over this expertise? Are we just going to spend lots of money on bricks and mortar in a place where we could be doing much more coordinated stuff using the fantastic examples of Oxford, Cambridge and the other good universities across the European continent?
(CS) Thank you, Mr President. Though I do not represent the UK, I supported the release of assistance totalling EUR 162 million following the flooding in the UK, where the damage amounted to EUR 4.6 billion.
I have, however, two reservations. Firstly, we are making this decision after only nine months. Secondly, in accordance with the relevant rules there are other European countries that are reaching out for help, such as Greece. I think that two funds should be set up: one for the needs of the EU and one for other countries in order to avoid a situation where there are no funds left for assistance to poor countries. Secondly, the rules for drawing on the funds give preference to large-scale disasters. However, we should also be able to assist the smaller regions. Solidarity does not differentiate when it comes to size. Ladies and gentlemen, I would like to see a revision of the rules.
Mr President, I am delighted that Parliament is going to release EUR 162 million from the European solidarity fund for aid following the flooding disasters last summer in my own region and elsewhere.
Clearly, as we know, this money is for infrastructure projects, for repairing roads, bridges, railways, hospitals and other institutions, but at the same time it will enable the Government in the United Kingdom to release money it would have had to spend on this in other ways. There are still thousands of people who are living in temporary accommodation and many shops and factories are closed.
So I am delighted that money from the European Union's solidarity fund has been released and hopefully that the people of Gloucestershire and elsewhere will benefit from this.
I intend to make an explanation of vote in writing, on behalf of the people of Yorkshire and the Humber, in the same vein as Mr Ford has just spoken.
(CS) I supported the creation of the budget item for the Galileo Programme - expenditure on administrative management, as provided for in the Commission's revised proposal. I also supported the amendment which in the context of the Galileo budget reshuffles an amount of EUR 2 million from an operational line to a line of administrative nature.
This is to finance actions such as the definition and follow-up of risk management scheme, the definition of Intellectual Property Rights policy, but also innovative navigation markets. I strongly support this. What concerns me, however, is that on 29 January the Committee on Industry, Research and Energy adopted with a large majority eight amendments suppressing the Galileo Supervisory Authority from the legal basis of the amended proposal on the Galileo and EGNOS programmes. I would like a serious debate to be held on this topic in plenary.
(PL) Mr President, I shall be very brief with regard to this report. I voted in favour of it because, regardless of its size, every state is powerless in the face of vis maior. Funding of extraordinary expenditure at a time when an extraordinary situation is announced helps a state to repair the damage brought about by atmospheric conditions or a natural disaster. That is obvious.
Mr President, in this report we do have reference to the mobilisation of the EU solidarity fund, which we talked about slightly earlier. And part of my region did benefit, or will benefit, from that money, especially in North Lincolnshire, where we suffered huge flooding.
But I do wonder whether the people of Lincolnshire would view this as a good use of money. We now pay so much money to the European Union and we then have to beg for money back when we have a need ourselves. For every GBP 2 we get back, we have put GBP 5 into this pot in the first place. I do wonder whether we could spend that money better.
I also have some major concerns, as I have stated before in explanations of vote, about how we do these draft amending budgets. Huge sums of money are transferred between different budget lines and very, very few people have oversight over this.
Today, we are just transferring a couple of million euros here for Galileo and a couple of million euros there, but in the past it has been hundreds of millions of euros. I do wonder whether that is the right parliamentary process to give us oversight over European taxpayers' money.
Mr President, I constantly and always vote against fisheries agreements made by this House and the Commission for, I believe, a good reason. I will quote a little from the reports.
The Commission's assessment for Guinea-Bissau found that it helped the viability of the Community's trawler and tuna industries in the Atlantic Ocean, and offered Community vessels and industries that depend upon them a stable legal environment and medium-term visibility, but actually just had, it says, 'a major impact' on Guinea-Bissau's budgetary and political stability. It does not matter where we are conducting these fisheries agreements, we are, essentially, stealing fish from those who could catch them locally, sell them locally, make money locally and therefore raise themselves from poverty. We create a solution where we actually pay for European fishermen to go and fish these waters mechanically, lift tons of fish and therefore ruin the fishing economies of these coastal countries.
The Ivory Coast document talks about the amount of money that we are spending on doing this. We are talking about nearly EUR 600 000 which we give to EU vessels to catch more than 7 000 t of tuna. If you speak to your average Spaniard and ask them how many people are entering their country from the Ivory Coast - because the fishing boats that used to land fish in Spain now actually transport hundreds, if not thousands, of illegal immigrants to the Canary Islands and elsewhere - you will see that we are actually making a bigger problem for ourselves and not creating a market-based solution, which we could do if we allowed those countries who have fishing rights to fish themselves and boost their own economies.
Mr President, nothing would bring me more joy than to speak on sustainable European transport.
The reason I abstained on this report is that, whilst it contains a decent amount of reasonable European policy, I do wonder if it is not best left to market solutions within individual Member States as to how we can sort out traffic problems in London. I find it hard to believe that Europe-wide cooperation and a coordination strategy will solve the problems of parking in Nottingham or in Leicester. Yes, swapping best practice might, but we are talking about putting lots of money into a pot where we are now going to have committees that meet at Commission and Council level to try and think of policy.
I think all these policies are best determined locally. Therefore I abstained on the whole report.
(PPE-DE). - (DE) Mr President, I voted in favour of the report because I believe firstly that it is a good one and secondly that it points in the right direction. The transport sector must acknowledge its overall responsibility, particularly with regard to environmental targets, but also with regard to reaching the Lisbon target.
I am particularly pleased that Amendment 5, which demands that the European Union finally ratify, and not merely sign, the Alpine Convention, has gone through. It is also pleasing that Amendment 1 was rejected and the original text retained, i.e. that we should begin internalising the external costs for road traffic. It is, however, a shame that Amendment 7 was rejected. This would have meant that the Seventh Research Programme would have had to be better integrated and geared towards transport.
Finally, I should also like to advise my fellow Members from the United Kingdom who rail so much against the Union to read the texts, therefore, with a little more care, because a great deal therein is worded in the subjunctive. These are discretionary clauses and whether or not such a large country as the United Kingdom introduces these measures is within that nation's discretion.
(CS) The debate last night did not reassure me that the European Commission and the Member States are prepared in the foreseeable future to allocate funds to improving the quality of transport infrastructure in the new Member States.
The Commissioner was quite right to refer to this need for modal changes at the end of yesterday's debate. I would like to ask the Commission to present realistic plans for the development of the motorway and railway infrastructure in the new Member States. Without that, we cannot realistically discuss the sustainable transport strategy, at least not from an environmentally-friendly perspective. I also supported the 'Eurovignette' amendment; its review must not detract from the sustainable transport strategy.
Written explanations of vote
in writing. - (FR) I voted in favour of the consultation procedure report by my German colleague Mr Böge, which supports the proposal for a Council decision amending Decision 2003/77/EC laying down multiannual financial guidelines for managing the assets of the European Coal and Steel Community (ECSC) in liquidation since 2002 and, on completion of the liquidation, the Assets of the Research Fund for Coal and Steel. It was right to take account of changing markets and financial products when bringing the possibility of managing this capital up to date, while maintaining a high degree of security and long-term stability.
in writing. - (DE) It may indeed be quite sensible to look for new technologies supported at Community level and financially, by which CO2 emissions from steel production can be reduced. As a result of rising demand in emergent countries and several natural disasters that have made reduction impossible, there have been constant shortages of this raw material, reflected in record prices for coal and steel. It is now high time we finally started looking for alternatives to coal resources, which are beginning to run out.
It is also highly debatable how former consortiums such as the European Coal and Steel Community (ECSC) and Euratom, which were fully absorbed into the EU a long time ago, can still have their own funds, programmes, etc., particularly in the context of Member States opposed to nuclear power, for instance, still constantly having to finance their research etc. We should finally get around to giving this some thought.
in writing. - (PL) I agree with the proposal to replace certain provisions in existing bilateral agreements with Community agreements.
Where fares and rates for air services are concerned, the rapporteur, Paolo Costa, is right to introduce a clause which prohibits third country carriers from being price leaders on air services for carriage wholly within the Community.
in writing. - (FR) I voted in favour of the report by my British colleague Mr Parish on the amendment of Council Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products, which had been adopted on the basis of the situation at 31 December 2006. Having brought the 21 regulations applicable to the common organisation of agricultural markets together in a single all-encompassing regulation in order to rationalise and simplify the legal framework of market policies such as intervention, private storage, import tariff quotas, export refunds, safeguard measures, state aid and competition rules, and the communication and reporting of data, it became necessary to update this text to take account of decisions taken since 2006 in the sugar, fruit and vegetables, processed fruit and vegetables, seeds, beef and milk and milk products sectors.
in writing. - (SV) We are opposed to the current common agricultural policy and object to changes of little fundamental significance to the existing system. We demand a comprehensive review and reappraisal of the entire common agricultural policy.
These two reports maintain the existing structures of the common agricultural policy. Hence we cannot support them. The entire common agricultural policy is an absurd contrivance and must be abolished.
in writing. - I welcome Mr. Parish's report establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products. The proposals to provide a set of harmonised rules in various areas of the industry, such as private storage, import tariff quotas and safeguard measures are a positive move to clarify European agricultural policy. The increase in transparency and simplification of regulation within this sector is much needed and will directly benefit Scottish farmers. I therefore voted in the favour of the report.
in writing. - (FR) I voted in favour of the report by my British colleague Mr Parish on the amendment of Council Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for the flax and hemp sector. The European Commission, which is to submit a report currently being written on prolonging aid for the production of short flax fibre and hemp fibre, set to end from the marketing year 2008/2009, is proposing to prolong this aid while awaiting the policy reviews to be undertaken in 2008 under the health check of the common agricultural policy. I support this proposal, which is very sensible.
in writing. - The proposal to prolong the subsidy of flax and hemp is a procedural necessity to allow for adequate reflection and potential reform under the CAP Health Check. It is for this reason that I support the report's recommendations and voted accordingly.
in writing. - (PL) I am voting in favour of the report by Mrs Geringer de Oedenberg on the proposal for a regulation of the European Parliament and of the Council on the statistical classification of economic activities in the European Community.
I was particularly interested to read my colleague's report. I am in favour of accepting of the report because I think that Community law should be clearer and more comprehensible, and thus more transparent and accessible to each citizen.
The aim of the application is to codify Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community.
As a lawyer I wish, in the explanation of my vote, to stress the value of codification, which is a very important process of singularly combining a large set of legal regulations in a single, systematised collection from which fundamental legal norms may be interpreted. I attach considerable significance to the simplification and ordering of Community law.
in writing. - (FR) I voted in favour of the report by my fellow Member Mr Costa on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council on common rules in the field of aviation security and repealing Regulation (EC) No 2320/2002, adopted the day after the attacks on 11 September 2001 in the United States of America, which had to be reviewed in the light of its application. Fortunately a compromise has been found on the financing of the security measures, which will be shared between the Member States and airport authorities, airlines and passengers.
I am pleased that the European Parliament succeeded in convincing the Council and the Commission to use the regulatory procedure with scrutiny for a whole series of measures when defining the common basic standards for aviation security, such as the screening of passengers, and articles that may be prohibited, such as liquids.
This regulation provides for 'a greater degree of harmonisation' of common rules in the field of civil aviation security at EU level - such as, for example, on the screening of passengers and cabin baggage, access control and aircraft security checks - repealing the 2002 regulation adopted as a result of the events of 11 September 2001 in the USA.
Among the aspects we criticised was that there was no guarantee - quite the reverse - that the costs of providing security measures would not be passed on to the users of these services, which are clearly public services. Nor is there even any guarantee that users will not be faced with a surcharge to cover those measures. Moreover, there is no clarification about the removal of a whole set of security measures which have already been widely criticised, in particular as to whether they are actually effective.
It is also striking that, in relation to workers, limiting access to 'airside' for security reasons has been used to restrict workers' freedom to form a trade union. The current text offers no guarantee that such abuse would be prevented or such rights protected. Finally, the regulation clearly opens the door to the presence of armed personnel on flights, a measure which we consider to be mistaken, even for reasons of security.
in writing. - (PL) In spite of everything, I voted in favour of this report. I would like to give a few words of explanation. As they say, a makeshift solution lasts the longest. We have had a year now to become convinced of the truth of this utterance. When the ban on taking drinks and other liquid items on board aircraft was introduced, we were assured that it was only a transitory requirement. There was shortly to be a review of procedures, and in fact special equipment was to be installed, in the form of detectors that would be able to discover hazardous substances.
None of this followed. What of passengers, meanwhile? Passengers just got used to these inconveniences... they treat them as if they have always existed and are essential. Note that this is exactly how our freedoms and rights are gradually and almost imperceptibly restricted - in other areas, too; not only in civil aviation.
Praise is, however, due to Parliament, and especially to Parliament's representatives on the Conciliation Committee, who tenaciously defended these principles. Admittedly, their success was not unalloyed, but it is worth emphasising what was achieved.
in writing. - (DE) I am voting in favour of the new air safety regulation, which creates greater safety in air traffic.
I am strongly advocating a joint vote on the standards and regulations at European level, since only efficient, rapid adaptation of the new directives will protect the safety of air passengers as well as their rights. I very much welcome the possible use of accompanying safety officials, the 'sky-marshals', particularly based on the current threat from international terrorism on potentially vulnerable flight paths. Furthermore, I support the safety regulations that allow weapons to be carried only in the hold and only in exceptional cases with consent issued by the state at the time.
With regard to the contentious issue of funding, I support the compromise that every Member State should make its own decision on this, in which the costs of the security measures are to be borne by the airport facilities, airlines and the users themselves. It has been clarified, however, that costs should apply directly to the provision of security and only the actual costs should be covered. The Commission is also being urged to submit a report by the end of the year on the financing of costs, together with a legislative proposal, if appropriate.
in writing. - Speaking as a representative of a country that was a recent victim of terrorism, Mr Costa's report on common rules in the field of civil aviation security is one that I welcome. Civil aviation security is something that concerns all Member States and therefore requires common basic standards across the EU. Regarding the funding of improvements to security measures, I feel an adequate compromise has been reached that allows sufficient scope for Member States and users to share the cost. Flexible financing rules will not only take account of the need to implement basic measures across Europe, but will allow those airports deemed to be at greatest risk from terrorist activity to take further steps to counter the threat. I further welcome the proposal to reduce the frequency of re-screening for passengers arriving from third countries with equivalent safety standards to the EU. I voted in favour of the report.
in writing. - (EL) I refused to vote in favour of the final conciliation between the European Parliament and the Council, because I oppose the measure of in-flight armed guards, given the high-level additional checks to which passengers are subjected on the ground before boarding. I consider this measure excessive: it sacrifices passenger rights in the name of flight safety; it does not serve the principle of proportionality, and will ultimately place a financial burden on citizens - in other words, passengers. We call upon the governments of the Member States, and especially the Greek Government, not to proceed with this measure, and to make use of the scope already available to them.
in writing. - (PT) Civil aviation security has faced real, deadly and unprecedented challenges in recent years. Every effort has been made to provide an appropriate response to the threats made against the lives of passengers and flight crews and yet we find that the rules established still cannot keep pace with the creativity of criminals. We cannot therefore delay further or spend any more time on debates based on taking a false sense of security for granted.
The legislation we are voting on today is merely part of the legislative action that the Union has been developing in order to ensure that its citizens have greater and more evident security. In the field of aviation security it is therefore essential that we equip ourselves with flexible instruments that make it possible to create an atmosphere of maximum protection for citizens, and that can be easily and adequately evaluated. I shall therefore vote in favour of the agreement which this Parliament reached in conciliation, which will guarantee protection for citizens, security in civil aviation and constant surveillance against those who threaten our security, democratic institutions and the rule of law.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the report by Mr Costa on the text on common rules in the field of civil aviation security, repealing Regulation (EC) No 2320/2002.
In fact, I believe it is of prime importance to create a simpler and more flexible legislative framework that enhances freedom and decision-making power in the implementation phase of laws, compared with previous measures that were too detailed.
However, I believe it is right to make a few fine distinctions, in particular on linking airport charges to the cost of the services offered. In this context, I would make a point of asking the Commission to take an initiative as soon as possible on the financing of security measures at European airports, and the transparency of security costs, in order to address possible distortion of competition in this field.
in writing. - I will be voting in favour of the compromise agreement reached in conciliation despite having reservations, not only about the financing of this legislation, but also at the attitude of the Council of Ministers during this whole procedure.
Firstly, the point has to be made that governments believe that they can introduce enhanced security measures in civil aviation and expect the industry and subsequently the passengers to pay for it. My view, and indeed it was the view of Parliament, is that if Member States insist on enhanced security measures, they should at least contribute towards the costs.
Secondly, my understanding of conciliation is where two parties compromise their views in order to reach an agreement. On this dossier the Council not only failed to even consider compromise or indeed conciliation, but arrogantly set about accusing Parliament of putting passenger security at risk. This is frankly unacceptable and leaves a bitter legacy for us all to remember for future conciliations. In the end I feel I am being blackmailed by the Council in voting for this agreement so we can at least have enhanced security measures in place to protect the public. But my vote comes reluctantly and with anger.
in writing. - (FR) I am pleased about the adoption at second reading and on the basis of the report by my Finnish fellow Member Mr Paasilinna on the Council common position for adopting a regulation of the European Parliament and of the Council establishing the European Institute of Innovation and Technology, the idea for which was launched by the President of the European Commission, José-Manuel Barroso, in February 2005, and which has aroused a certain amount of scepticism as regards the added value such a facility can provide.
As much as I share the points of view and concerns over financing a project of this kind, I do consider it essential to develop a facility like this to put knowledge at the heart of the European ideal, because it is through the development of knowledge and not the culture of ignorance that our humanistic European civilisation will progress. I should mention, in passing, the increasing inappropriateness of our budgetary structure within the European Union, particularly for financing large projects such as this (or Galileo, for example). Finally, I cannot understand why the Group of the Greens/European Free Alliance tabled an amendment, which my political group and I voted against, to reject and therefore delay the implementation of the common position.
in writing. - (IT) Mr President, ladies and gentlemen, I welcome and support the report by my colleague Mr Paasilinna, which aims to contribute to the EU's economic growth and competitiveness by developing new forms of innovation through the creation of the European Institute of Innovation and Technology (EIT).
The objective of the EIT is to support the key element of competitive capability: 'Knowledge'. Knowledge cannot, by definition, be a static concept, so it can only exist through a dynamic, structured process of research and new discoveries. The real progress is made only through innovation.
Today, in a global market of old and new 'knowledge economies', competitors such as the United States, India and Japan are at work, countries that have always made innovation the cornerstone of their economic development, and have consequently enjoyed a strong competitive advantage over the EU.
The EIT will serve to strengthen the exchange of knowledge, to bring together, exchange and circulate ideas, and to collect together research from all over Europe in macro-areas that are essential for developing the future competitiveness of the EU.
The potential benefits for the competitive system of our market are almost unlimited. It will be up to us to ensure the EUR 2.4 billion of funds committed are used properly and that the European Union can address future challenges arising from the global market more vigorously.
in writing. - (PT) As we already mentioned at first reading, we are very critical about establishing the European Institute of Technology especially because of the view taken by various research organisations.
In line with the positions held by scientific organisations that criticised this proposal on the European Institute of Innovation and Technology, we voted in favour of the proposal rejecting the Council common position, but unfortunately that proposal was rejected. In the first place there is not sufficient funding. One of the options for funding is the Community budget, including appropriations intended for research, which may end up being just another way of supporting the more developed countries, thus exacerbating inequalities.
Following pressure from various countries that wanted to host the Institute, this became virtual, a type of gateway for consulting scientific communities in different areas. The European Parliament adopted several amendments to the Commission proposal, but in our opinion these are insufficient to straighten out something that was born crooked.
in writing. - (PL) I entirely support the report by my colleague Mr Paasilinna. I am convinced that this institution is very much needed by the European Union and its Member States. It is attracting interest not only from European researchers and groups of scientists in individual states, but also from practical people - chiefly business people. I feel that the Institute should fulfil a mobilising function for the whole of the EU, and consequently its component parts should not leave out any Member State.
It has a particular role to play in levelling out opportunities and uniting EU economies in the new Member States. Only by combining the research potential and efforts of scientists from the 'old' and the 'new' Europe will we find ourselves in a position to even out existing disproportions and move ahead while implementing the aims of the Lisbon Strategy. With this in mind, I would like to appeal most earnestly for the headquarters of the Institute (the Governing Board) to be located in my country, Poland - in Wrocław.
This is a city located where the cultures of the old and the new Europe meet, lying in close proximity to three other Member States: Germany, Austria and the Czech Republic; it has a fine scientific and research support platform, numerous higher education institutions and an enormous, nearly 200 000-strong, population of students. I have no doubt that Wrocław is the best place to site the European Institute of Innovation and Technology.
in writing. - Mr Paasilinna's report 'Establishing the European Institute of Innovation and Technology' is an important contribution to achieving the goals set out by the Lisbon Strategy. The concept of bringing together expertise from the private sector, research organisations and higher education institutions is a good one and an interesting pilot project. We must also ensure that the Governing board of the EIT is selected transparently to preserve the integrity of its work. Parliament and the Council should play a role in ensuring that transparency is upheld as well as assuring that the EIT is accountable and that the autonomy of the Knowledge and Innovation Communities involved is respected. I support this report.
in writing. - (PT) In view of the agreement reached between the Council and Parliament, to which the European Commission raised no objections, I think that the adoption today at second reading of the recommendation for adopting a regulation establishing the European Institute of Innovation and Technology marks a particularly important moment, since it effectively symbolises the birth of this important project.
It is some years since the European Union identified Innovation and Knowledge as central aspects for meeting the challenges of globalisation and the emergence of new major economic actors. In that context, specific support for research and development as an economic weapon is an initiative which deserves the greatest possible backing - and this lies at the core of the project.
As to whether it would be better to have a real campus or the adopted solution of Communities, only time will tell which should have prevailed. In any event it is important - essential even - to have flexibility and the permanent ability to adapt the model to the best solutions. Otherwise the mentor of innovation would not have the capacity to innovate, which would be an unforgivable mistake when the intention is to build models of efficiency.
I initially wanted to support the proposal for a European Institute of Technology, as it fills the existing gap between higher education, research and innovation, which is important as regards the economy and the internal market. The EIT would seem a splendid project, therefore - if it were not for the inadequate financial arrangements.
Consequently, I cannot support the current proposal or the Council common position, mainly because the budget is inadequate. The Commission had proposed a reasonable sum capable of providing for the needs of the KICs (Knowledge and Innovation Communities) for six years. The Council has reduced the budget to such an extent that this is no longer possible. Yet an EIT impact assessment showed that sound basic financing was an essential factor for achieving success.
As the proposal stands, KICs are forced to seek external financing from other Community programmes, which are moreover not intended for this purpose. Therefore, Member States will have to take responsibility for providing the financing themselves, as if we can simply rely on private sponsoring. This proposal would mean that the project was doomed to failure.
Finally, the fact that climate change as the focus of the first KICs has been explicitly removed from the proposal means that I no longer wish to support the report.
in writing. - We are obviously in favour of Britain receiving money from the European Union as a contribution to the cost of floods last year. We therefore support this motion.
However, we take this opportunity to place on record that we do not favour this arrangement under which Britain must apply to the European Union for assistance.
The UK is a large net contributor to the EU budget. Rather than having to plead for a small amount to be returned to us, we should prefer to retain our funds and decide for ourselves how they are spent.
in writing. - I am delighted that the European Parliament has approved the award of EUR 170m of flood aid from the EU Solidarity Fund to help towards the clean-up operations after the floods in my country, and especially in my region, last summer. The floods affected hundreds of homes and businesses and caused misery to thousands of people. The fact that this is the second largest payment ever from the EU Solidarity Fund is indicative of the huge financial and personal cost paid by the victims. This money will hopefully go some way towards covering those costs.
As MEP for one of the regions most affected, I can say that every contribution is welcome. This gesture of solidarity from the rest of Europe will be most welcome in my constituency.
in writing. - (PT) The text adopted today approves the mobilisation of the Solidarity Fund in favour of the United Kingdom following the flooding there in the summer of 2007.
Since the damage declared was above the threshold for activating this mechanism with regard to the United Kingdom, approximately EUR 4 612 000 000, the consequences of the floods were classified as a 'major disaster' and the Commission proposed mobilising the Solidarity Fund for an amount of EUR 162 387 985.
The opinion of the EP's Committee on Regional Development presses the Council to reach agreement on the Commission's proposed revision of the regulation establishing this Fund, which it has failed to do since the EP adopted its position at first reading on 18 May 2006, with a critical vote from us, moreover.
In our opinion, among other things, the EP's position does not safeguard the eligibility of regional disasters nor does it even allow for recognition of the specific nature of Mediterranean natural disasters or the adaptation of this Fund - as regards time limits and eligible actions - to the specific nature of natural disasters, such as drought and fire. These are aspects which should be safeguarded.
in writing. - (PL) Mr President, the Solidarity Fund is the quintessence of the principle of solidarity, which is one of the cornerstones of the European Community. The criteria for its deployment have been refined through many years of practice, and this has done away with the discretionary nature of its management, which was apparent at least in the first attempts to get the Anti-Globalisation Fund up and running, this being a new European Union budget institution established under the 2007-2013 Financial Perspective. One major drawback, strongly emphasised in the case of the Solidarity Fund, was the long waiting time for this instrument to be brought into play, highlighted by applicant countries affected by a natural disaster. Paradoxically, the EU was able to respond more quickly to third countries' requests for aid than to those lodged by its own Member States.
The proposal to mobilise the Fund to help Great Britain and Northern Ireland, which were afflicted by flooding in June and July 2007, meets all the formal requirements. It is worth recognising the reaction of the Committee on Regional Development, which sped up Parliament's procedures. Meanwhile, it is difficult to interpret the delay on the part of the European Commission. Its conclusion of 18 January 2008 appeared six months after the natural disaster and the United Kingdom's prompt application. This chimes with the bad tradition of delayed administration of the Solidarity Fund and demands an upgrade of the executive provisions, which Parliament has been calling for since 18 May 2006.
in writing. - Following the devastating floods experienced in Britain last year, I would like to salute Mr Böge's work on the Mobilisation of the European Union's Solidarity Fund report. The money proposed will benefit all those affected, including businesses. I therefore welcomed the report's recommendations.
in writing. - (DE) In the wake of natural disasters and the like, temporary accommodation must be provided quickly and makeshift repairs made to essential infrastructure such as, for example, power supply lines, roads, bridges and so on, so that hospitals can start running again, and the Solidarity Fund can be a great help here. What cannot be paid for, however, are the thousands of hours of unpaid work carried out by the relief units. Nor can the suffering of those affected be compensated.
A sensible balance must be preserved in the Solidarity Fund between disbursing funds rapidly and unbureaucratically and ensuring that these are not used for purposes other than those intended. Prevention and better intergovernmental cooperation are particularly important for preparing for future natural disasters. Under no circumstances, therefore, should these events be used to construct an EU civil defence agency or an EU rapid reaction force for disasters, since the latter would not be in a position to provide effective protection against natural disasters, but would simply inflate costs and increase bureaucracy.
in writing. - (SV) I am voting against this report since it involves an increase in the EU budget. Payments to Britain for the floods in 2007 should be found within the existing budget since there is scope for re-prioritisation, for example by not increasing the budget for Galileo.
in writing. - (SV) Past experience shows that the EU does not manage disaster assistance well. Junilistan thinks that disbursement from the fund can often reduce incentives to Member States to remedy the problems which lie behind the need for aid.
As regards the introduction of a budget item for expenditure in exceptional circumstances, Junilistan considers that this paper contrivance reinforces the impression that the EU is seeking to become a superpower with influence over everything that happens in the world. Junilistan objects to this.
Frontex takes a step too far when it comes to coordinating the border controls and immigration policies of the Member States. Junilistan is opposed to any expansion in its activity at all.
As I cannot support the draft amending budget for the above reasons, I have decided to vote against the report in its entirety.
in writing. - (PT) The first amendment to the Community Budget for 2008 includes mobilisation of the EU Solidarity Fund for an amount of approximately EUR 162.4 million in favour of the United Kingdom - having regard to the floods there in 2007 - as well as the introduction of new budget lines and transfers between budget lines, not affecting the total amounts of the overall budget.
The establishment plan of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex) is increased by 25 posts, from 69 to 94, having regard to the budgetary increase already made for that Agency - approximately EUR 30 million - approved during the debate on the 2008 Community budget. That Agency's action is gradually being consolidated and it is being given competences that lie at the heart of State sovereignty. It is an Agency which, amongst other examples, lends support to 'Fortress Europe' and immigration policy with the accent on security promoted by the EU.
The creation of a new heading 'Exceptional crisis expenditure' also needs to be highlighted, although it is not clear what should be understood by 'crisis'.
in writing. - (PL) Mr President, the first amending budget during implementation of the budget plan for 2008 covers the items grouped under the common heading of adjustments for 'unavoidable, exceptional or unforeseen circumstances'.
Point 1, to wit mobilisation of the Solidarity Fund for the benefit of Great Britain, which was affected by major storm and flood damage in the summer of last year, most definitely falls under this category. The only comment to be made is that delays in mobilising funds arising from a belated application by the European Commission are becoming a dishonourable tradition. Point 5, proposing the creation of the budget article 27 01 11: Exceptional crisis expenditure, to enable the financing of exceptional expenditure linked to a declared crisis, is of a similar nature. The three remaining items, however, which have been dumped in the common bag of the amending budget, are of a different nature.
I share the rapporteur's doubts concerning the financing of the Research Executive Agency and the ERCEA, and also the not wholly coherent conclusion on the creation of budget item 06 01 04 12: Galileo Programme. The Frontex modified establishment plan deserves to be accepted.
Analysis of the whole conclusion and relating to it in a suitable way are rendered problematic by the heterogeneous nature of the budget items contained in AM 1/2008.
in writing. - (SV) Past experience shows that the EU does not manage disaster assistance well. Junilistan thinks that grants from the fund can often reduce incentives to Member States to remedy the problems which lie behind the need for aid.
As regards the introduction of a budget item for expenditure in exceptional circumstances, Junilistan considers that this paper contrivance increases the impression that the EU is seeking to become a superpower with influence over everything that happens in the world. Junilistan objects to this.
Frontex takes a step too far when it comes to coordinating the border controls and immigration policies of the Member States. Junilistan is opposed to any expansion in its activity at all.
However, the report also states that resources should not for the present be moved from the operational to the administrative line of the Galileo allocation. Added to this, the report supports the creation of a budgetary structure for the Research Executive Agency and the European Research Council Executive Agency.
I think that these questions are of considerable importance and have therefore voted for the report in its entirety, despite objections in principle to the other amendments proposed by the report.
in writing. - In Kyösti Virrankoski's report 'Amending budget No1/2008' regarding the Solidarity Fund, we can see that the EU is prepared to put fresh money into the mobilisation of the Solidarity Fund in the UK. I hope this is something that we will look to do for other Member States that are victims of natural disasters, such as Greece. I voted in favour of this report.
in writing. - (RO) As a deputy elected in Romania, I praise the approval of the European Parliament's draft resolution on the European Union Draft Amending Budget no. 1/2008. This budget amendment is relevant with respect to the amendment of the personnel chart of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX). Romania represents the eastern outpost of the European Union and is the state in charge of the management of one of the widest external land borders of the Union.
In this capacity Romania must always support the enhancement of cooperation for better management of the borders and providing FRONTEX with sufficient means to carry out its activity, under the best conditions, be it financial means, personnel or equipment. The drafting of the article "exceptional expenses in case of crisis” is also much appreciated: we can never be too prepared for such undesired events.
in writing. - (SV) We have chosen to vote for the agreement because, unfortunately, the country is now so economically dependent on the fisheries agreement with the EU. If the EU partnership agreement were to be terminated with immediate effect, that would have serious consequences for the country's economy. We take scientific reports showing that the seas are being fished out very seriously indeed. Hence we do not see EU fisheries agreements as a viable means, in the long term, of combating poverty and supporting development.
We want to change the EU's fisheries policy so that it leads to a recovery in fish stocks. We also want to support sustainable development in those countries for which current fisheries agreements with the EU are a major source of income by making changes to the EU's trade and aid policy and through various forms of partnership.
The vessel owners should be accountable for the costs arising under the agreements from which they themselves draw benefit, and we want to see continued change in that direction. Hence we voted in favour of Amendment 8, although that change should take place in a wider context.
Guinea-Bissau is one of Africa's poorest countries. We want to stress how important it is that the EU find other, longer-term and more sustainable ways of supporting Guinea-Bissau, since the fisheries agreement with the EU currently accounts for 30% of the country's GNP.
in writing. - (PT) I voted in favour of the report by Mr Capoulas Santos on the proposal for a Council regulation on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau as I think it is a balanced agreement ensuring the sustainability of fisheries and also the protection of the interests of both parties: the European Union and Guinea-Bissau.
I regard the amendments tabled by the rapporteur as an important contribution to the strengthening of the EU's fisheries policy, insofar as they highlight the importance of enhancing Parliament's role and the information supplied to it.
The Agreement between the EC and the Republic of Guinea-Bissau for the period from June 2007 to June 2011, provides for the granting of 37 fishing licences, four of them for Portugal.
A total of 35% of the EC financial contribution is allocated to the support of initiatives taken in the context of the sectoral fisheries policy drawn up by Guinea-Bissau. The emphasis is placed upon improving the health and hygiene conditions of fishery products and the monitoring, control and surveillance of fishing activities. That is a particularly important area for action, bearing in mind that, according to international bodies, fishery resources in that country have been noticeably affected due, amongst other things, to illegal, unregulated fishing.
The agreement also provides for the compulsory employment of local seamen, that is from Guinea-Bissau, in accordance with the vessel's gross tonnage. As in other agreements, the International Labour Organisation (ILO) Declaration will apply to those seamen.
Article 10 of the agreement also provides for the setting up of joint ventures between Community operators and Guinea-Bissau operators with a view to the joint exploitation of the resources. That possibility is advantageous for Community vessels insofar as they will thus be exempt from the payment of licence fees.
in writing. - (SV) If the EU partnership agreement were to be terminated with immediate effect, that would have serious consequences for several developing countries and for the many people affected. We cannot therefore simply say 'no' to the agreements which the EU has with other countries on fishing. However, we take scientific reports showing that the seas are being fished out very seriously indeed. We therefore want to change the EU's fisheries policy so that it will lead to a recovery in fishing stocks. This must form part of a major review.
We do not see EU fisheries agreements as a viable means, in the long term, of combating poverty and supporting development.
We therefore want to support sustainable development in those countries for which current fisheries agreements with the EU are a major source of income by making changes to the EU's trade and aid policy and through various forms of partnership.
The vessel owners should be accountable for the costs arising under the agreements from which they themselves draw benefit, and we want to see continued change in that direction. We therefore voted for Amendment 8, although that change should take place in a wider context.
in writing. - (PT) The main objective of the new partnership agreement between the EC and Côte d'Ivoire is to strengthen cooperation between the two parties so as to create a partnership framework within which to develop a sustainable fisheries policy and the sound exploitation of living marine resources in Côte d'Ivoire, special attention being given to supporting the fisheries policy of that state.
The two parties will agree on the priorities to be decided upon for such support and will identify the objectives, the annual and multiannual programming and the criteria to assess the results to be obtained, with a view to ensuring sustainable and responsible management of the sector. The agreement respects the fundamental principles of the common fisheries policy and guarantees Portugal a fishing licence for five surface longliners.
Members of the Portuguese PSD (Social Democratic Party) therefore voted in favour of this report.
in writing. - (PT) This agreement provides for a total of 40 fishing licences to be allocated to EU Member State vessels - five of them to Portugal - for a period of six years from July 2007. Compared to the previous agreement, it represents a considerable reduction in fishing opportunities, but the agreement does provide for the possibility of increasing the catch. The parties agreed that the EC financial contribution will be allocated in full to the support of initiatives taken in the context of the sectoral fisheries policy drawn up by Côte d'Ivoire.
Shipowners benefiting from the agreement must employ at least 20% ACP nationals among the seamen signed on. The agreement provides for those seamen to be covered by the International Labour Organisation (ILO) Declaration on fundamental principles and rights at work. That declaration provides for mandatory freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. The wages of the seamen will be fixed by mutual agreement between the shipowners and the seamen or their representatives, but may not be lower than the standards applied in their countries of origin, which might lead to a breach of the principle of 'equal pay for equal work'.
in writing. - (SV) We have chosen to vote against the two partnership agreements on fishing between the EU and Guinea-Bissau and Côte d'Ivoire, respectively. The reason is that experience of this type of agreement is highly dubious. Low-income countries are offered a lump sum payment and, in return, they open up their waters to commercial fishing by EU Member States, mainly in Southern Europe. The resources transferred are ridiculously small in relation to the catches taken; in addition, there is a clear risk of unsustainable fishing. A further argument is that local inshore fishing is usually adversely affected. We hope that it will be possible, within the context of the EU's sustainable development strategy (SDS), to assess these fishing agreements without delay and to replace them with schemes which are sustainable.
in writing. - (SV) We think that the proposal for a common speed limit on EU motorways may have a positive environmental effect in the sense that speed can be reduced in those Member States which do not have mandatory speed limits on their motorways. However, it is important that no Member State be compelled to disregard subsidiarity by raising the speed limit on its roads. It must always be possible for Member States to impose lower speed limits than the European standard.
in writing. - (FR) I voted in favour of the own-initiative report by my excellent Italian colleague Mr Albertini, which makes a number of recommendations to the players in this sector to improve a situation that is deteriorating because of growing demand for oil and diminishing oil reserves, increasingly congested towns and cities, and a negative impact on human health and climate change.
I support the three chosen areas for combining public policy: encouraging technological developments (cars with emissions of 125 g CO2/km maximum), developing market-based instruments (Emissions Trading Scheme, tax incentives, charges/fares based on environmental impact, etc.) and using flanking measures to enable means of transport and infrastructure to be used as efficiently as possible.
in writing. - (IT) Mr President, ladies and gentlemen, transport undoubtedly has an impact on society's socio-economic condition and, at the same time, it has direct implications for the environment. Urban transport, in fact, generates 40% of CO2 emissions and keeps Europe dependent on and 'hostage' to the market in fossil fuels such as oil, which accounts for approximately 70% of total demand.
These alarming data are enough to explain the urgency and necessity of shaping a new comprehensive strategy for transport in Europe that could actually be developed from this report.
Pollution caused by transport must be considerably reduced very quickly by placing restrictions on emissions of pollutants, altering the composition of fuel mixtures, and continuing to provide incentives for the purchase and use of environmentally-friendly and non-polluting forms of transport.
The EU will therefore have responsibility for implementing an integrated plan to achieve this important objective, by committing itself to providing incentives for rail transport which, where appropriate improvements are made, can guarantee a high level of efficiency with a low environmental impact. The trans-European networks should be completed as soon as possible, and require greater financial support from the EU. On the other hand, Member States must guarantee and watch over the completion of this construction work, except in cases where damage to the environment or to health is proven.
in writing. - (PL) Amendment 1 to the report on sustainable European transport policy tabled by the PPE-DE Group was a cause for justified concern - both for me and for the entire transport sphere. This amendment is aimed at delaying a review of the Eurovignette Directive. To accept this amendment would be to send a negative signal from the European Parliament and would contradict the report by the European Parliament's Committee on the Environment, Public Health and Food Safety of 28 January 2008. This is why I voted against the amendment and against the entire content of the report.
in writing. - (FR) I voted in favour of this report on sustainable transport policy. It takes account of European energy and environment policies. In the EU 70% of demand for oil is attributable to the transport sector.
We need to put an end to our almost total dependence on fossil fuels by combining the various policies that encompass all modes of transport. This approach should create the conditions essential for realism, such as technological innovation to reduce CO2 emissions from cars and the development of biofuels, the reform of the taxation system to take account of environmental impact, and accompanying measures to make better use of infrastructure and encourage citizens to change their habits.
Every citizen can be a player in sustainable transport by using public transport in preference to passenger cars, where this alternative is possible.
To make passenger and freight transport easier using low-emission modes of transport such as rail, river, sea and public transport, a range of new services, more competitive organisation of the sector and different ways of using certain infrastructure are needed simultaneously.
Since it is impossible to comment in this explanation of vote on all the important issues raised by this EP own initiative report, given its complexity and breadth, it is notable that the document does not address or incorrectly addresses aspects that researchers regard as essential in addressing issues of transport and energy and their impact on the environment. For example:
there is no mention of high oil prices or to the consequences thereof;
there is no mention of the use of methane in road transport (in the form of CNG, LNG or biomethane);
there is a lack of clarity on the use of hydrogen as an alternative fuel for road transport;
the uncritical bias towards the use of biofuels, with their serious consequences that have already been widely demonstrated;
there is no reference to documents such as the 'Target 2020' programme advocating the replacement by 2020 of approximately 20% of the petrol and diesel consumed within the European transport sector.
Finally, I must point out that, in addition to listing problems already clearly identified, we need policies to respond effectively to those problems, such as challenging the current capitalist globalisation and the role of transport within that framework, in particular the increasing geographical distance between the point of production and the point of consumption, and the consequent rise in transport needs. There is much more to be said on all of this...
in writing. - I and my Fine Gael colleagues in the PPE-DE Group would like to confirm that we abstained in relation to Amendments 3 and 11, and indeed the overall report, due to concerns over the issue of taxation and road charging. We continue to feel that both of these issues are up to individual Member States to decide and therefore should not be included in a Parliament report.
in writing. - British Conservative MEPs voted in favour of Mr Albertini's own-initiative report on Sustainable European Transport on the basis that it provides a clear policy framework that will increase efficiency and tackle transport's burgeoning impact on climate change. However, Conservatives remain concerned that the report's call for further Commission proposals on internalising external costs should not begin until the impact assessment is fully completed, and the Parliament has properly debated the issue. We are also keen to see that this policy option, if it is introduced, should be applied uniformly across all transport modes, so that no market distortion takes place.
in writing. - (DE) I am voting in favour of the harmonisation of transport, environmental and energy policy within the European Union, because only coordinated efforts in these three sectors can bring about a lasting improvement in each one individually.
With my vote I should like to support in particular the development of a generally applicable, transparent and sustainable model for evaluating the external costs of all modes of transport. I am therefore voting against Amendment 1 which, in my opinion, is aimed at delaying the internalisation of internal costs for road traffic. Acceptance of the amendment would hinder the EU's efforts to achieve a sustainable transport policy and would furthermore create conditions for unfair competition between modes of transport.
Owing to the constantly increasing volume of traffic and the resulting ecological impact, intensive Europe-wide cooperation in the field of new technologies and alternative fuels should be strongly encouraged in order to stem greenhouse gas emissions and enhance the quality of life even in congested areas. In this regard I am also calling for the average emissions for new vehicles to be reduced to 125g CO2/km through technological improvements in the transport sector and the use of biofuels.
in writing. - I welcome the recommendations contained within Gabriele Albertini's report on sustainable European transport policy. Safe and affordable means of mobility should be a right afforded to all EU citizens. Indeed, the sustainability of such transport is also a very pressing issue. In encouraging technological innovation and market-based instruments, such as the Emissions Trading Scheme or tax incentives, particularly in large cities and environmentally sensitive areas, there is an opportunity to ensure that means of transport and infrastructure are used efficiently. I support the call for increased investment in infrastructure and intelligent transport systems to tackle issues such as congestion. I voted for the report's recommendations.
in writing. - (DE) In order to detract from the fact that we are marking time despite innumerable action plans, car drivers are now to be driven to their bikes by congestion charges, vehicle tolls and the like, or politely asked to walk or make greater use of public transport.
We must, however, get something straight here: this is the result of badly coordinated, local public transport that has been economised to death, the boom in shopping centres on the edges of towns whilst local shops are in decline, the falling quality of living conditions in the inner city, the rising crime rate, neighbourhoods that are home to large numbers of foreigners turning into ghettoes and, last but not least, longer journey times to work owing to urban sprawl and greater flexibility in working hours and employment relationships and the associated role of the car as a prerequisite for gainful employment.
In these terms and in view of the fact that cars in themselves cause only around 10% of particulate emissions, the EU is wanting, 'just' wanting, here, to grab more competences for itself and set up futile monitoring systems. It should instead be taking the bull by the horns itself and fighting causes instead of symptoms, by revising its policy on subsidies, for instance, so as not to abet the exploding volume of heavy goods vehicles any further, for which the proportion of emissions produced is much greater. Piggy-back transport systems should finally become economically advantageous and the euphoria of privatisation should not be allowed to reduce public transport to an unattractive patchwork rug.
in writing. - (PT) Over the past decades the transport sector has successfully made substantial investments to enhance energy efficiency, and has brought onto the markets intelligent technology with environmental and security benefits. Nevertheless, these efforts do not appear to be sufficient, since the parallel constantly increasing demand in this sector almost cancels them out.
We therefore need to take a fresh look at this difficult equation so as to enable us to respond to the challenge. The transport sector is a dynamic economic sector; it is technologically advanced and ever more competitive. Industry has made extensive investments in research and development in close consultation with institutional and private partners. Greater coordination is, however, necessary for us to draw all the added value from our efforts. Specific action in terms of informing citizens and raising their awareness, including as far as their behaviour is concerned, is essential. Moreover, we should be pursuing collaboration and coordination regarding progress in the field of fuel efficiency, investment regulation, stimulating a dynamic market for safer and less polluting vehicles and supporting technological innovation.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the excellent report by my fellow Member Mr Albertini on sustainable European transport policy, taking into account European energy and environment policies. I believe it is of fundamental importance for the EU to coordinate its policies to develop urban public transport and alternative transport systems while protecting the environment and reducing greenhouse gas emissions.
As regards infrastructure, I note that the emphasis is continuing to be placed on road transport projects at the expense of rail projects. Completion of the trans-European networks still seems a remote prospect, and the EU's contribution is minimal compared to the burden to be shouldered by Member States individually. In order to reduce gas emissions and improve the efficiency of freight and passenger transport, I would also stress the need for the EU to provide financial support for the implementation of priority projects in the framework of the trans-European networks.
in writing. - (DE) The Albertini report states that better internalisation of external costs can help to eliminate market disturbances and an increase in emissions.
I therefore voted against Amendment 1 because its aim is to delay the internalisation of external costs for road traffic. This is the wrong signal, since road traffic is primarily responsible for emissions from the transport sector. I hope that the review of the Infrastructure Charging Directive announced by the Commission will bring rapid progress in this sector.